Case 1:20-cv-01121-RBJ Document 25 Filed 06/16/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01468-RBJ
(consolidated and filed in the lead case number: 1:20-cv-01121-RBJ)



TIMOTHY DIPIRRO, individually and on behalf of all others similarly situated,

               Plaintiff,

       v.

VAIL RESORTS, INC. and THE VAIL CORPORATION, d/b/a VAIL RESORTS
MANAGEMENT COMPANY,

               Defendants.



                                 ENTRY OF APPEARANCE


       Reeves Anderson of Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”), hereby

enters his appearance on behalf of Defendants Vail Resorts, Inc. and The Vail Corporation d/b/a

Vail Resorts Management Company. The undersigned’s firm name, office address, telephone

number, and primary CM/ECF email address are set forth in the signature block below, and the

undersigned hereby certifies that he is a member in good standing of the bar of this Court.
Case 1:20-cv-01121-RBJ Document 25 Filed 06/16/20 USDC Colorado Page 2 of 3




Dated: June 16, 2020              Respectfully Submitted,

                                  ARNOLD & PORTER KAYE SCHOLER LLP

                                  By: /s/ Reeves Anderson
                                      Reeves Anderson
                                      1144 Fifteenth Street, Suite 3100
                                      Denver, CO 80202-1370
                                      Telephone: (303) 863-1000
                                      Fax: (303) 832-0428
                                      Reeves.Anderson@arnoldporter.com
                                      Attorney for Defendants




                                     2
Case 1:20-cv-01121-RBJ Document 25 Filed 06/16/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2020, I electronically filed the foregoing ENTRY OF

APPEARANCE with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following e-mail addresses:

Rusty Evan Glenn - rusty@shumanlawfirm.com
Attorney for Plaintiff Bernard Han

Robert Bruce Carey - rob@hbsslaw.com
Stuart McKinley - stuart@paynterlawfirm.com
Craig Richard Valentine - craig@coloradolaw.com
Attorneys for Plaintiff Dylan Clarke

Bryan L. Clobes - bclobes@caffertyclobes.com
Melissa Kerin Reagan - mreagan@shermanhoward.com
Katherine Dawson Varholak - kvarholak@shermanhoward.com
Attorneys for Plaintiff Michael McAuliffe

Michael R. Cashman - mcashman@hjlawfirm.com
Richard Michael Hagstrom - rhagstrom@hjlawfirm.com
Attorneys for Plaintiffs Jim Faydenko, Stephen Conti, Chad Hixon and Enyinnaya Okwulehie

Daniel E. Gustafson - dgustafson@gustafsongluek.com
Attorney for Plaintiff Timothy DiPirro

Rick D. Bailey - rick@rickbaileylaw.com
Attorney for Plaintiff Justin B. Gasman

Steven M. Tindall - smt@classlawgroup.com
Attorney for Plaintiff Sofia Malachowsky

Jordan Laurence Lurie - jllurie@pomlaw.com
Attorney for Plaintiff Amanda Bellafatto

Yeremey O. Krivoshey - ykrivoshey@bursor.com
Attorney for Plaintiffs Jordan Rarick, Brian Hunt, Dam Kodama and Michael Odell

                                              /s/ Reeves Anderson by Tanya Huffaker




                                                 3
